      CASE 0:15-cr-00348-PJS-TNL Document 115 Filed 09/08/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                          Case No. 15‐CR‐0348(1) (PJS/TNL)

                     Plaintiff,

 v.                                                            ORDER

 RONALD ALLEN CLASS,

                     Defendant.

       David P. Steinkamp, UNITED STATES ATTORNEY’S OFFICE, for
       plaintiff.

       Susan E. Gaertner, LATHROP GPM LLP, for defendant.

       Defendant Ronald Class is serving a 115‐month sentence after pleading guilty to

possession of a stolen firearm. This matter is before the Court on Class’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), under which the Court may

reduce a defendant’s term of imprisonment if it finds that “extraordinary and

compelling reasons warrant such a reduction[.]” For the reasons that follow, Class’s

motion is denied.

                                   I. BACKGROUND

                         A. Class’s Offense and Criminal History

       Class was arrested in October 2015 after he was found to be in possession of a

stolen firearm that was located in a car on which he was working. Presentence Report

(“PSR”) ¶¶ 8, 82 [ECF No. 67]. He was also in possession of methamphetamine. PSR
     CASE 0:15-cr-00348-PJS-TNL Document 115 Filed 09/08/20 Page 2 of 10




¶ 8; Plea Agmt. § 2. While detained on related state charges, Class was recorded trying

to arrange for someone “who is not a felon” to falsely “claim the car was in storage and

the firearm was left in the vehicle before the vehicle was purchased.” PSR ¶ 11.

       Class pleaded guilty to possession of a stolen firearm and, in December 2016, the

Court sentenced him to 115 months in prison, the top of the range recommended by the

United States Sentencing Guidelines. ECF Nos. 75, 76. His expected release date is

December 26, 2023. Def. App. 0002 [ECF No. 104‐2 at 2].

       Class, who is nearly 57 years old, has an extensive and varied criminal history

dating back nearly 40 years. PSR at F.2, ¶¶ 33–72. At sentencing, the Court found that

he had 26 criminal‐history points, which is double the number necessary to put him in

the highest criminal‐history category. Sentencing Tr. 4 [ECF No. 84]; U.S.S.G. Ch. 5,

pt. A (Sentencing Table).

       Class’s prior convictions include multiple convictions for each of the following:

assault, PSR ¶¶ 40, 42–45, 48, 68, 71; burglary, theft, receiving stolen property, and other

property crimes, PSR ¶¶ 35–39, 49, 62, 65, 67; fleeing a police officer in a motor vehicle

(which, in one case, involved leading officers on a high‐speed chase that ended in a

horrific, injury‐causing crash), PSR ¶¶ 60, 69; driving while intoxicated, PSR ¶¶ 41,

46–47; and drug possession, ¶¶ 33–34, 53, 55, 58, 61, 64, 66, 70. Class committed his

most recent violent offense in March 2015, when he fought with another inmate in a



                                            -2-
     CASE 0:15-cr-00348-PJS-TNL Document 115 Filed 09/08/20 Page 3 of 10




county jail. PSR ¶ 71. All told, Class has been convicted of 21 felonies, 9 gross

misdemeanors, and 12 misdemeanors. He also has an extremely poor record on

supervision. PSR ¶¶ 34, 39–41, 45–46, 49, 53, 55, 60, 62, 64, 66, 70.

                 B. Class’s Medical Condition and the COVID‐19 Pandemic

       Class is currently incarcerated at MCFP Springfield, a federal medical center that

houses approximately 850 inmates.1 In the sentencing judgment, the Court

recommended to the Bureau of Prisons (“BOP”) that Class be confined in a federal

medical center because of his “rather dire” medical condition, which the Court

described as follows:

               Mr. Class has chronic medical needs due to a gunshot
              wound that destroyed much of his inner digestive system
              and caused significant damage to his interior organs,
              including his spleen, pancreas, stomach, and intestines. His
              spleen has been removed, which renders him vulnerable to
              infections. He . . . is now required to live with a colostomy
              bag, which requires constant drainage and care. Also of
              significance is that the doctors replaced and repaired his
              abdomen flesh with a thin mesh membrane, an area of
              maybe a foot by a foot (or more) which replaces the skin on
              his stomach, which renders him susceptible to serious injury.
              That particular area is the source of a chronic oozing and
              bleeding wound, which is a constant source of infection and
              needs ongoing chronic wound care. As a result of the
              removal of his spleen, his body’s immune system has been
              significantly compromised, and he has a severe problem
              fighting off infections. A rather minor cut on his hand


       1
        See Federal Bureau of Prisons, MCFP Springfield,
https://www.bop.gov/locations/institutions/spg/ (last visited Sept. 8, 2020).

                                             -3-
     CASE 0:15-cr-00348-PJS-TNL Document 115 Filed 09/08/20 Page 4 of 10




              resulted in an infection during the term of his recent
              confinement resulting in the amputation of the middle third
              finger on his left hand. In addition, as a result of the damage
              to his pancreas, he also is now diabetic, and has significant
              dietary issues from his injuries and the limited functioning
              throughout his digestive tract. He also has neuropathy in
              his feet from his diabetes, and continues to have problems
              with his digestive system, immune systems, infections, and
              corollary problems with the abdomen mesh/membrane and
              colostomy situation.

ECF No. 75 at 2. In addition to these conditions, Class also suffers from hypertension

and cirrhosis of the liver. Def. App. 0041, 0157 [ECF No. 105 at 27, 143].

       According to the BOP, there are currently four staff members and one inmate

with COVID‐19 at MCFP Springfield.2 In addition, four inmates and three staff

members at that facility have recovered from the disease.3 Class argues that these

numbers are probably understated, pointing out that the rate of infection in the federal

prison system is far higher than the rate in the general population (which is true,

see ECF No. 106 at 10–12), and that the BOP only tests symptomatic inmates (which may

or may not be true4). Finally, Class also claims that, contrary to the BOP’s report of no


       2
        Federal Bureau of Prisons, COVID‐19 Coronavirus,
https://www.bop.gov/coronavirus/index.jsp (last visited Sept. 8, 2020).
       3
        Id.
       4
        It appears that the BOP’s policy may actually be to test all incoming inmates
twice, but the written policy is somewhat ambiguous on this point. See Federal Bureau
of Prisons, BOP Implementing Modified Operations,
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Sept. 8, 2020). Under

                                            -4-
     CASE 0:15-cr-00348-PJS-TNL Document 115 Filed 09/08/20 Page 5 of 10




inmate deaths at MCFP Springfield, he is aware of one inmate at the facility who

recently died of COVID‐19. ECF No. 106 at 14.

                                      C. Release Plan

       Class has struggled to come up with an acceptable release plan. Class’s present

plan is to live with a friend and the friend’s wife. ECF No. 103 at 4. The couple owns a

small two‐bedroom home, and both are employed outside the home. Id. The couple is

willing to provide temporary housing as well as assistance with Class’s initial financial

needs and transportation to his medical appointments. Id. Class states that he can pay

for medical treatment through Medicaid or Supplemental Security Income disability

benefits, although he does not currently have access to those benefits. Id. at 5.

       After reviewing Class’s latest release plan, the government’s attorney conducted

a conference call with Class’s friends and the probation officer to obtain additional

information. ECF No. 113 at 4. Class’s friends advised the government that they did



“Inmate Movement,” the policy states that “[t]he BOP will test all inmates upon arrival
at a BOP detention center/jail unit or at one of the three quarantine sites” and “[a]ll
inmates will be tested again before movement to their designated BOP facility.” Under
“Screening of Inmates,” however, the policy states that “[a]ll newly‐arriving BOP
inmates are processed through quarantine or jail/detention sites and screened for
COVID‐19 exposure risk factors and symptoms,” “[a]symptomatic inmates with
exposure risk factors are quarantined,” and “[s]ymptomatic inmates with exposure risk
factors will be isolated and tested for COVID‐19 per local health authority protocols.”
The government does not seem to contest Class’s claim that only symptomatic inmates
are tested. ECF No. 113 at 8. For purposes of Class’s motion, therefore, the Court
assumes that the policy is to test only symptomatic inmates.

                                            -5-
     CASE 0:15-cr-00348-PJS-TNL Document 115 Filed 09/08/20 Page 6 of 10




not intend for Class to stay with them until the expiration of his term of supervision, but

were hopeful that they could provide a short‐term temporary placement until Class

found a place of his own. Id. at 5. The friends also assume that Class will be eligible for

some form of public assistance. Id.

                                        II. ANALYSIS

                                   A. Standard of Review

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a court may reduce a defendant’s term of

imprisonment if, “after considering the factors set forth in section 3553(a) to the extent

that they are applicable,” it finds that “extraordinary and compelling reasons warrant

such a reduction[.]” According to a policy statement issued by the Sentencing

Commission, the court must also find that “the defendant is not a danger to the safety of

any other person or to the community,” and that “the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

       The application notes list several examples of extraordinary and compelling

reasons that justify a sentence reduction, including “a serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide

self‐care within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S.S.G. § 1B1.13, cmt. n.1(A). The policy statement also

includes a catch‐all provision for cases in which “there exists . . . an extraordinary and



                                            -6-
     CASE 0:15-cr-00348-PJS-TNL Document 115 Filed 09/08/20 Page 7 of 10




compelling reason other than, or in combination with,” the reasons specifically

described by the policy statement. Id. § 1B1.13, cmt. n.1(D); see United States v. Warren,

No. 10‐CR‐0276 (PJS/JJG), 2020 WL 3634513, at *2–3. (D. Minn. Jan. 2, 2020) (applying

§ 1B1.13 to compassionate‐release motions under the First Step Act, but declining to

apply the outdated provision requiring that the Director of the Bureau of Prisons make

the determination that the catch‐all provision applies).

                                     B. Class’s Motion

       Class seeks a reduction in his sentence to time served on the ground that,

because of his medical condition, the COVID‐19 pandemic puts him at extreme risk as

long as he is in prison. The Court acknowledges that Class suffers from an array of

severe medical conditions that put him at elevated risk from the pandemic. Having

carefully considered all of the relevant factors, however, the Court is persuaded that a

reduction in Class’s sentence is not warranted. To address those factors:

       First, Class is currently confined at MCFP Springfield, and he is likely to remain

confined at that facility or another federal medical facility. MCFP Springfield is

providing the continuous care that Class needs for his many serious medical problems.

Moreover, MCFP Springfield appears to have COVID‐19 well under control. As noted,

the BOP reports that there is currently only one active case among inmates and only

four active cases among staff at that facility. Class argues that these numbers are



                                            -7-
     CASE 0:15-cr-00348-PJS-TNL Document 115 Filed 09/08/20 Page 8 of 10




unreliable, but the evidence supporting his argument is sparse. In any event, even

assuming that the BOP’s numbers are somewhat understated, Class appears to be less

likely to contract COVID‐19 at MCFP Springfield than out in the community.

       Second, Class’s extensive criminal history indicates that he remains a danger to

the public. Most defendants commit fewer crimes as they age, but Class has continued

to commit crimes (including violent crimes) into his 50s, even in his current medical

condition. Unsurprisingly, the BOP rates Class as being at high risk to recidivate. ECF

No. 104‐2 at 5. Class points out that he has had no disciplinary infractions during the

nearly five years that he has spent in prison for his current offense. But most federal

prisoners commit few if any disciplinary infractions; the fact that Class has not

committed any infractions provides little reason to believe that, after a lifetime of

criminal activity, Class will obey the law if he is released.

       Finally, Class does not have a realistic release plan. His friends’ willingness to

provide him with temporary housing and initial financial assistance is admirable, but

there is no plan for what will happen to Class after this transitional placement ends. As

demonstrated by the over 1500 pages of medical records that he submitted, Class needs

constant care for his extensive and complex medical problems. At present, Class

essentially lives at a hospital, and his medical needs are met. If he is released, Class will

need to be seen often by doctors and other medical professionals. Class does not have a



                                             -8-
     CASE 0:15-cr-00348-PJS-TNL Document 115 Filed 09/08/20 Page 9 of 10




driver’s license, and it is unclear if he will be able to obtain any public benefits or

otherwise support himself. While his friends are willing to help transport Class to

medical appointments, they both have jobs, and it is unclear how Class would get to

medical appointments while his friends are at work. Moreover, it is unclear how Class

will get medical care after he stops living with his friends.

       In addition, Class has said that all of his criminal history is related in some way

to his addiction to drugs. PSR ¶ 106. Yet Class has never shown much interest in

treatment, id., and that does not appear to have changed during his recent

imprisonment, see Def. App. 005, 009 [ECF No. 104‐2 at 5, 9]. The Court finds it difficult

to believe that Class will simply sit in the living room of his friends’ home—day after

day, week after week—watching television or reading books. Instead, Class is likely to

do what he has always done: Return to the streets, resume using drugs, and commit

crimes to support his habit.

       In sum, while there is no dispute that Class’s medical condition puts him at

elevated risk from COVID‐19, he appears to be at less risk of contracting the disease at

MCFP Springfield than he would be if he were released. In addition, his extensive

criminal history and lack of any realistic plan to support himself indicate that he is

likely to recidivate and endanger the public. For these reasons, the Court denies Class’s

motion for a reduction in his sentence.



                                              -9-
   CASE 0:15-cr-00348-PJS-TNL Document 115 Filed 09/08/20 Page 10 of 10




                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s motion for release [ECF Nos. 94, 104] is

DENIED.


 Dated: September 8, 2020                    s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -10-
